Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 were previously pending and subject to a non-final Office Action having a notification date of June 30, 2022 (“non-final Office Action”).  Following the non-final Office Action, Applicant filed an amendment on September 30, 2022 (the “Amendment”) amending claims 1, 3-5, 10, 14, 15, and 18.  The present Final Office Action addresses pending claims 1-20 in the Amendment.

Response to Arguments
Applicant’s arguments with respect to the drawing objections and claim rejections under 35 USC 112(b) and 103 set forth in the non-final Office Action have been fully considered and are persuasive.  Furthermore, the claim rejections under 35 USC 101 with respect to claims 1-3 have been withdrawn.  However, the claim rejections under 35 USC 101 with respect to claims 4-20 are maintained as set forth below.

Response to Applicant’s Arguments Regarding Claim Rejections Under 35 USC §101
Claims 1-3:
In relation to the claim rejections of claims 1-3 under 35 USC 101 set forth in the non-final Office Action, these rejections are now withdrawn when they are considered in view of the 2019 Revised Patent Subject Matter Eligibility Guidance (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO as now incorporated into the MPEP, and as supported by relevant case law) and Applicant’s remarks in the Amendment.
Specifically, the “additional limitations” of claim 1 (including, inter alia, the limitations directed to receiving training data indicating first behavioral features of a sample population and biomarkers associated with Autism Spectrum Disorder (ASD) diagnoses of the sample population, the sample population comprising individuals at least one individual; generating, using a supervised machine learning technique, at least 1000 decision trees in a Random Forest (RF) based on the training data, each one of the decision trees being configured to divide the individuals of the sample population into multiple categories of the ASD diagnoses based on the behavioral features; receiving patient data indicating second behavioral features of a particular individual outside of the sample population; and outputting, on a clinical device, an indication of the treatment) together with the limitations directed to the at least one abstract idea (in response to generating the decision trees, generating a proximity matrix comprising multiple entries using the RF, the entries indicating proportions of the decision trees that categorize pairs of the individuals into the same categories among the multiple categories; identifying subgroups of the ASD diagnoses by detecting communities of the proximity matrix; determining, based on the second behavioral features and the RF, that the particular individual is part of a particular subgroup among the subgroups; predicting, based on the particular subgroup, a treatment that will improve a prognosis of the particular individual with respect to ASD), when viewed as a whole, integrate the at least one abstract idea into a practical application of the at least one abstract idea by improving the functioning of a computer and other technology.
For instance, as discussed at least at [0067], [0072], [0121]-[0126], and [0300]-[0330] as well as in Applicant’s remarks in the Amendment, the recited specific manner in which training data associated with ASD diagnoses of a sample population is received, at least 1000 decision trees in an RF are generated based on the training data using a supervised ML technique where each tree divides the sample population into multiple categories of the ASD based on behavioral features, a proximity matrix indicating proportions of the trees that categorize pairs of individuals into the same categories, subgroups are identified by detecting communities in the proximity using an unsupervised ML technique, patient data indicating second behavioral features of a particular individual outside of the sample population is received; the particular individual is determined to be part of a particular subgroup among the subgroups based on the second behavioral features and the RF; a treatment is predicted that will improve a prognosis of the particular individual with respect to ASD based on the particular subgroup; and an indication of the treatment is output on a clinical device advantageously automatically classifies an individual into one of a plurality of ASD diagnoses with high accuracy based on a particular one of the RF proximity matrix subgroup communities in which behavioral features of the individual fall and automatically predicts a treatment that will improve a prognosis of the particular individual with ASD.
Furthermore, the present specification discusses how a “hybrid technique[]” utilizing “supervised and unsupervised approaches” as recited in the claims is better than “other machine learning approaches” at identifying subgroups of heterogenous conditions, because the hybrid technique [enables’ more effective weighing of training data features that are relevant to the subgroups than other approaches.
Still further, the above-discussed additional limitations amount to other meaningful limitations beyond generally linking the use of a judicial exception to a particular technological environment.  MPEP 2106.05(e).  Specifically, such limitations are meaningful “because they integrate the results of the analysis into a specific and tangible method that results in the method moving from abstract scientific principles to specific application.”  Id.

Claims 4-20:
On page 9 of the Amendment, Applicant takes the position that the human mind cannot practically generate, using a supervised ML technique, 1000 decision trees in an RF based on training data such that each of the trees divides the individuals of the sample population into multiple categories of the ASD diagnoses based on the behavioral features.  The Examiner agrees.
However, the Examiner notes that independent claims 4 and 14 do not recite many of such limitations such as 1000 decision trees, the ASD diagnoses, etc.  Furthermore, even if claims 4 and 14 did recite all of such above limitations, this does not mean that claims 4 and 14 do not also recite at least one abstract idea.  In this regard, with respect to the limitations of claims 4 and 14, a user could practically in their mind review decision trees of a random forest (RF) to identify when pairs of individuals are categorized into the same ASD categories, use pen and paper to generate a proximity matrix based on the identified similarly categorized individuals, and identify communities/subgroups in the proximity matrix that correspond to different ASD diagnoses (e.g., level 1, level 2, level 3).  Still further, the limitations directed to generating the decision trees in the RF using a supervised ML technique and using an unsupervised ML technique to identify the subgroups are “additional limitations” as set forth in the rejection below.
At page 10 of the Amendment, Applicant takes the position that the “hybrid approach to heterogeneous disease classification (i.e., the recited use of the supervised and unsupervised ML techniques) can enhance the accuracy of subtyping via more effective weighting of training data features that are relevant to the subgroups than other approaches.
However, the limitations directed to using the supervised ML technique to generate the decision trees in the RF and using the unsupervised ML technique to identify the subgroups merely amounts to reciting the idea of a solution or outcome without reciting details of how a solution to a problem is accomplished (see MPEP § 2106.05(f)).
At page 11 of the Amendment, Applicant takes the position that use of the recited supervised and unsupervised ML techniques is not well-understood, routine, or conventional activity in the field of medical diagnostics and ML.  However, the Examiner never asserts as much in the first place but instead has asserted that the general use of supervised and unsupervised ML techniques amounts to reciting the idea of a solution or outcome without reciting details of how a solution to a problem is accomplished (see MPEP § 2106.05(f)).

Claim Objections
Claim 1 is objected to because of the following informalities:  In line 11, it appears that “behavioral features” should be changed to --first behavioral features-- consistent with line 5.  
Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 4-20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 
Subject Matter Eligibility Criteria - Step 1:
Claims 4-13 are directed to a method (i.e., a process) and 14-20 are directed to a system (i.e., a machine).  Accordingly, claims 4-20 are all within at least one of the four statutory categories.  35 USC §101.
Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2A - Prong One:
Regarding Prong One of Step 2A of the Alice/Mayo test (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO as now incorporated into the MPEP, as supported by relevant case law), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  MPEP 2106.04(II)(A)(1).  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) certain methods of organizing human activity, b) mental processes, and/or c) mathematical concepts.  MPEP 2106.04(a).
Representative independent claim 14 includes limitations that recite at least one abstract idea.  Specifically, independent claim 14 recites:
A system, comprising: 
at least one processor; and
memory storing instructions that, when executed by the at least one processor, cause the at least one processor to perform operations, comprising: 
identifying training data indicating features of a sample population and clinical outcomes of the sample population, the clinical outcomes being associated with a heterogeneous condition; 
generating, using a supervised machine learning technique, decision trees in a Random Forest (RF) based on the training data, each one of the decision trees being configured to divide the sample population into multiple categories based on the features of the sample population; 
in response to generating the decision trees, generating a proximity matrix comprising multiple entries using the RF, one of the entries indicating a proportion of the decision trees that categorize a first individual among the sample population and a second individual among the sample population into the same categories among the multiple categories; and 
identifying subgroups of the heterogeneous condition by detecting, using an unsupervised machine learning technique, communities of the proximity matrix.

The Examiner submits that the foregoing underlined limitations constitute “a mental process” because they are observations/evaluations/judgments/analyses that can, at the currently claimed high level of generality, be practically performed in the human mind (e.g., with pen and paper).  For instance, a user could practically in their mind review decision trees of a random forest (RF) to identify when pairs of individuals are categorized into the same ASD categories, use pen and paper to generate a proximity matrix based on the identified similarly categorized individuals, and identify communities/subgroups in the proximity matrix that correspond to different ASD diagnoses (e.g., level 1, level 2, level 3).
Accordingly, the claim recites at least one abstract idea.

Furthermore, dependent claims 11, 12, 19, and 20 further define the at least one abstract idea (and thus fail to make the abstract idea any less abstract). 
In relation to claims 11 and 19, these claims call for identifying second features of a third individual outside of the sample population and determining that the third individual is part of a particular one of the subgroups based on the second features which can also be practically performed in the human mind (“mental processes”).
In relation to claims 12 and 20, these claims call for predicting a treatment that will improve the third individual’s prognosis with respect to a heterogeneous condition (e.g., ASD) based on the particular one of the subgroups which can also be practically performed in the human mind (“mental processes”).
Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the Alice/Mayo test, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted at MPEP §2106.04(II)(A)(2), it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  MPEP §2106.05(I)(A).
In the present case, the additional limitations beyond the above-noted at least one abstract idea recited in the claim are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):

A system, comprising: 
at least one processor (using computers or machinery as mere tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)); and
memory storing instructions that, when executed by the at least one processor, cause the at least one processor to perform operations (using computers or machinery as mere tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)), comprising: 
identifying training data indicating features of a sample population and clinical outcomes of the sample population, the clinical outcomes being associated with a heterogeneous condition (extra-solution activity (data gathering) as noted below, see MPEP § 2106.05(g)); 
generating, using a supervised machine learning technique, decision trees in a Random Forest (RF) based on the training data, each one of the decision trees being configured to divide the sample population into multiple categories based on the features of the sample population (merely reciting the idea of a solution or outcome without reciting details of how a solution to a problem is accomplished, MPEP § 2106.05(f); 
in response to generating the decision trees, generating a proximity matrix comprising multiple entries using the RF, one of the entries indicating a proportion of the decision trees that categorize a first individual among the sample population and a second individual among the sample population into the same categories among the multiple categories; and 
identifying subgroups of the heterogeneous condition by detecting, using an unsupervised machine learning technique (merely reciting the idea of a solution or outcome without reciting details of how a solution to a problem is accomplished, MPEP § 2106.05(f), communities of the proximity matrix.

For the following reasons, the Examiner submits that the above identified additional limitations, when considered as a whole with the limitations reciting the at least one abstract idea, do not integrate the above-noted at least one abstract idea into a practical application.
Regarding the additional limitations of the processor and memory storing instructions, the Examiner submits that these limitations amount to merely using a computer or other machinery as tools performing their typical functionality in conjunction with performing the above-noted at least one abstract idea (see MPEP § 2106.05(f)).
Regarding the additional limitations of identifying the training data, the Examiner submits that this additional limitation merely adds insignificant extra-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(g)).
Regarding the additional limitation of generating, using a supervised machine learning technique, decision trees in a Random Forest (RF) based on the training data, each one of the decision trees being configured to divide the sample population into multiple categories based on the features of the sample population, the Examiner submits that this limitation amounts to merely reciting the idea of a solution or outcome without reciting details of how a solution to a problem is accomplished (see MPEP § 2106.05(f)).
Regarding how the step of identifying the subgroups uses an unsupervised machine learning technique, the Examiner submits that this limitation amounts to merely reciting the idea of a solution or outcome without reciting details of how a solution to a problem is accomplished (see MPEP § 2106.05(f)).
Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole with the limitations reciting the at least one abstract idea, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole does not integrate the abstract idea into a practical application of the abstract idea.  MPEP §2106.05(I)(A) and §2106.04(II)(A)(2).
For these reasons, representative independent claim 4 and analogous independent claim 14 do not recite additional elements that integrate the judicial exception into a practical application.  Accordingly, representative independent claim 4 and analogous independent claim 14 are directed to at least one abstract idea.
The remaining dependent claim limitations not addressed above fail to integrate the abstract idea into a practical application as set forth below:
Claims 5 and 15: These claims recite various different heterogenous conditions and thus do no more than generally link use of the abstract idea to a particular technological environment or field of use without adding an inventive concept to the abstract idea (see MPEP § 2106.05(h)).
Claims 6-8, 16, and 17: These claims recite various particular types of behavioral features and thus do no more than generally link use of the abstract idea to a particular technological environment or field of use without adding an inventive concept to the abstract idea (see MPEP § 2106.05(h)).
Claim 9: This claim recites how the RF includes at least 1000 decision trees and thus does no more than generally link use of the abstract idea to a particular technological environment or field of use without adding an inventive concept to the abstract idea (see MPEP § 2106.05(h)).
Claims 10 and 18: These claims call for applying infomap to the proximity matrix to detect the communities which amounts to using computers as tools to perform an existing process at such high level of generality (see MPEP § 2106.05(f)).
Claims 12, 13, and 20: These claims call for outputting an indication of the treatment on a clinical device which amounts to merely using a computer or other machinery as tools performing their typical functionality in conjunction with performing the above-noted at least one abstract idea (see MPEP § 2106.05(f)).
Thus, when the above additional limitations are considered as a whole along with the limitations directed to the at least one abstract idea, the at least one abstract idea is not integrated into a practical application.  Therefore, the claims are directed to at least one abstract idea.
Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2B:
Regarding Step 2B of the Alice/Mayo test, representative independent claim 4 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for reasons the same as those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
Regarding the additional limitations of the processor and memory storing instructions, the Examiner submits that these limitations amount to merely using a computer or other machinery as tools performing their typical functionality in conjunction with performing the above-noted at least one abstract idea (see MPEP § 2106.05(f)).
Regarding the additional limitation of generating, using a supervised machine learning technique, decision trees in a Random Forest (RF) based on the training data, each one of the decision trees being configured to divide the sample population into multiple categories based on the features of the sample population, the Examiner submits that this limitation amounts to merely reciting the idea of a solution or outcome without reciting details of how a solution to a problem is accomplished (see MPEP § 2106.05(f)).
Regarding how the step of identifying the subgroups uses an unsupervised machine learning technique, the Examiner submits that this limitation amounts to merely reciting the idea of a solution or outcome without reciting details of how a solution to a problem is accomplished (see MPEP § 2106.05(f)).
Regarding the additional limitation directed to identifying the training data which the Examiner submits merely adds insignificant extra-solution activity to the abstract idea, the Examiner has reevaluated such limitations and determined such limitations to not be unconventional as they merely consist of receiving/transmitting data over a network.  See Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1321, 120 USPQ2d 1353, 1362 (Fed. Cir. 2016); See MPEP 2106.05(d)(II).  
The dependent claims also do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application.  
Therefore, claims 4-20 are ineligible under 35 USC §101.

Allowable Subject Matter
Claims 1-3 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
NPL “Towards Autism subtypes? Unsupervised machine learning using fcMRI features” to Chen (“Chen”) and U.S. Patent App. Pub. No. 2019/0019581 to Vaughan et al. (“Vaughan”) disclosed most of the limitations of the previous version of claim 1 including, inter alia, receiving training data indicating first behavioral features of a sample population and biomarkers associated with ASD diagnoses of the sample population, generating decision trees in an RF based on the training data that each divide individuals of the sample population into multiple categories of the ASD diagnoses based on the behavioral features, using the RF to generate a proximity matrix including multiple entries that indicate proportions of the decision trees that categorize pairs of the individuals into the same categories among the multiple categories in response to generating the decision trees, identifying subgroups of the ASD diagnoses by detecting communities of the proximity matrix, receiving patient data indicating second behavioral features of a particular individual outside of the sample population, determining that the particular individual is part of a particular subgroup among the subgroups based on the second behavioral features and the RF, predicting a treatment that will improve a prognosis of the particular individual with respect to ASD based on the particular subgroup, and outputting an indication of the treatment on a clinical device.
However, neither Chen and Vaughan nor the other cited references disclose or suggest the newly recited “hybrid technique” that specifically includes generating the at least 1000 decision trees in the RF using a supervised ML technique in combination with identifying subgroups of the ASD diagnoses by detecting communities of the proximity matrix using an unsupervised ML technique as now recited in independent claim 1. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHON A. SZUMNY whose telephone number is (303) 297-4376. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham, can be reached on 571-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHON A. SZUMNY/Patent Examiner
Art Unit 3686